                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF CALIFORNIA

RICARDO VALDEZ,               §                 No. 2:08–CV–1978–DAE
                              §
         Plaintiff,           §
                              §
vs.                           §
                              §
CORRECTIONAL OFFICERS         §
WALKER, GUFFEE, and VORON, et §
al.,                          §
                              §
         Defendant            §

                           ORDER DENYING MOTION

             Before the Court is a second Motion to Reopen the Case filed by

Plaintiff Ricardo Valdez (“Plaintiff”), a current inmate at the R.J. Donovan

Correctional Facility in San Diego, California, on March 30, 2020, with the help of

another inmate who can read and write in English. (Dkt. # 72.) Plaintiff

previously filed a very similar motion on February 3, 2020 (Dkt. # 70), which this

Court denied on February 6, 2020 (Dkt. # 71).

             The facts underlying this case remain the same. This case has been

closed since May 10, 2012, when this Court granted Defendants Walker, Guffee,

and Voron’s (collectively, “Defendants”) Motion for Summary Judgment. (Dkt.

# 58.) Plaintiff brought suit alleging that his requests for medical attention were

ignored for approximately one year when he was housed in an administrative

segregation unit at California State Prison in Sacramento. (Dkt. # 12.) Plaintiff

                                          1
appealed this Court’s judgment (Dkt. # 59) to the Ninth Circuit Court of Appeals

on October 9, 2012. (Dkt. # 62.) The Ninth Circuit denied his appeal for lack of

jurisdiction on November 8, 2012. (Dkt. # 66.)

             In this current motion, Plaintiff asserts that (1) the Court should

reopen the case due to “extraordinary circumstances” as Plaintiff was not told that

he was in the summary judgment stage and (2) Plaintiff should have been

appointed an attorney. (Dkt. # 72.) As noted in its previous order, the Court

cannot provide the relief requested by Plaintiff. Plaintiff applied to proceed in

forma pauperis on November 12, 2008 (Dkt. # 6), which this Court granted on

January 8, 2009 (Dkt. # 10). The time to request to be appointed counsel has long

passed. Furthermore, the Court stands by its previous order granting summary

judgment for Defendants. (Dkt. # 58.)

             Thus, the Court DENIES Plaintiff’s Motion and ORDERS that

Plaintiff be sent a copy of this Court’s order at his address of record.

             IT IS SO ORDERED.

             DATED: San Antonio, Texas, April 2, 2020.




                                    ______________________________________
                                    David Alan Ezra
                                    Senior United States District Judge



                                           2
